                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LAVON D. CHISLEY,                              No. 4:16-CV-01980

                 Petitioner,                       (Judge Brann)

          v.                                      (Magistrate Judge Carlson)

    SUPERINTENDENT KEVIN
    KAUFFMAN, et al.,

                 Respondents.

                                      ORDER

                                  MARCH 25, 2020

        LaVon D. Chisley, a Pennsylvania state prisoner, filed this 28 U.S.C. § 2254

petition seeking to vacate his convictions and sentence.1 Chisley raises numerous

claims in his petition, including several claims of ineffective assistance of counsel

and claims related to purportedly erroneous jury instructions and an illegal sentence.2

        In November 2019, Magistrate Judge Martin C. Carlson issued a Report and

Recommendation recommending that this Court deny the petition.3 Magistrate

Judge Carlson recommends finding that Chisley’s claims are procedurally defaulted,

and that no exceptions would permit this Court to consider the claims.4 He also




1
     Doc. 1.
2
     Id.; Doc. 26.
3
     Doc. 27.
4
     Id. at 19-22.
concludes that, regardless of whether Chisley’s claims were properly exhausted, they

are without merit.5

       After receiving an extension of time, Chisley filed timely objections to the

Report and Recommendation.6 Chisley raises five primary objections, asserting that

Magistrate Judge Carlson erred in: (1) giving deference to the state court rulings

when there was no evidentiary hearing and, thus, no adjudication on the merits in

state court; (2) concluding that Chisley’s claims are procedurally defaulted; (3)

failing to conduct an evidentiary hearing; (4) failing to recognize that the state court

proceedings were unfair and denied due process to Chisley; and (5) failing to address

material facts that are in dispute.7 Chisley devotes the remainder of his objections

to rearguing the merits of some of his underlying claims.8

       “If a party objects timely to a magistrate judge’s report and recommendation,

the district court must ‘make a de novo determination of those portions of the report

or specified proposed findings or recommendations to which objection is made.’”9

Regardless of whether timely objections are made, district courts may accept, reject,

or modify—in whole or in part—the magistrate judge’s findings or




5
    Id. at 23-38.
6
    Doc. 30.
7
    Id. at 2-12.
8
    Id. at 12-28.
9
    Equal Emp’t Opportunity Comm’n v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017)
    (quoting 28 U.S.C. § 636(b)(1)).
                                           2
recommendations.10 Upon de novo review, the Court finds no error in Magistrate

Judge Carlson’s Report and Recommendation. Consequently, IT IS HEREBY

ORDERED that:

        1.      Magistrate Judge Martin C. Carlson’s Report and Recommendation

                (Doc. 27) is ADOPTED;

        2.      Chisley’s 28 U.S.C. § 2254 petition (Doc. 1) is DENIED;

        3.      The Court declines to issue certificate of appealability;11 and

        4.      The Clerk of Court is directed to CLOSE this case.



                                                     BY THE COURT:


                                                     s/ Matthew W. Brann
                                                     Matthew W. Brann
                                                     United States District Judge




10
     28 U.S.C. § 636(b)(1); Local Rule 72.31.
11
     See Slack v. McDaniel, 529 U.S. 473, 484 (2000) (setting forth legal standard).
                                                3
